              Case 2:18-cr-00322-PD Document 34 Filed 05/21/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                           :           Date of
                                                    :           Notice: 5/21/2020
                    v.                              :

 GEORGE MATIN                                       :          CRIMINAL NO. 2018-322
 10790 Wilshire Blvd., Apt. 801
 Los Angeles, CA 90024

                  TAKE NOTICE that the Sentencing scheduled to take place on June 18, 2020 has been
 postponed until September 24, 2020 at 2:00 p.m. in the United States District Court, United States
 Courthouse, 601 Market Street, Philadelphia, Pennsylvania, before the Honorable Paul S.
 Diamond, in Courtroom 14A, 14th Floor.

       Any motions, filings, or memoranda related to the sentencing of the above captioned
Defendant shall be submitted to the Court no later than one week before the sentencing date. Any
requests for continuances may be filed by letter.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

                                               Very truly yours,
                                                        /s/ Lenora Wittje
                                               Lenora Kashner Wittje
                                               Deputy Clerk to Judge Paul S. Diamond
                                               267-299-7739
    INTERPRETER REQUIRED - NO
    THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                                  Notice to:
                                        Defendant
                                        Ellen C. Brotman, Defense Counsel
                                        Angela M. Machala, Defense
                                        Patrick Joseph Murray, A.U.S.A.
                                        U.S. Marshal
                                        Carolyn DeMayo, Probation
                                        Pretrial Services
                                        Crystal Wardlaw

 Cr 4 (rev. 8/97)
